DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1/20/2022 has been entered. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous objection to the drawings is withdrawn in light of applicant’s amendments. It is noted that applicant does not appear to have addressed the objection to the specification, which has been maintained below. Claims 1-30 remain pending in this application. Claims 1-11 and 18-30 are withdrawn.
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0111 recites “the implant delivery device 203” which appears to be a typographical error since the implant delivery device is shown via reference number 200 throughout the specification and figures. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 fails to further limit the subject matter of the claim upon which it depends since claim 12, and dependent claim 13, already requires a protruding tab.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0318028 A1 to Spens et al. (Spens).
Regarding at least claim 12
Spens teaches a carton for a medical device that includes a cover and an inner sidewall coupled to the cover (abstract). Spens meets the limitations of an implant delivery device (paragraph 0018 discloses a medical device assembly; 100 that includes carton; 102, a pouch; 104, and a medical device; 106 which is an endoluminal delivery system for delivering one or more prosthesis or any one of a number of medical devices), comprising: a first closed sidewall (see annotated fig. 11 below); a second closed sidewall disposed opposite the first closed sidewall (see annotated fig. 11 below); a third closed sidewall disposed between the first closed sidewall and the second closed sidewall (outer wall; 1122 on the right-hand side, when folded closed; see annotated fig. 11 below); and an open end disposed opposite the third closed sidewall and disposed between the first closed sidewall and the second closed sidewall (prior to being folded closed, outer wall; 1122 on the left-hand side is an open end as claimed; see annotated fig. 11 below), wherein a face (upper face; see annotated fig. 11 below) of the implant delivery device disposed between the first closed sidewall and the second closed sidewall is configured to fold such that a cross-sectional area of the open end is reduced (fig. 1 shows a reduced cross-sectional area of the open end/left-hand side outer wall; 1122 when the face is folded), wherein the face of the implant delivery device includes a protruding tab (342; fig. 10) formed by a slot (118) cut into the face of the implant delivery device (paragraph 0036 discloses a locking tab release flap; 342 and locking tab receiving slot; 118).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st closed sidewall)][AltContent: textbox (Open end)][AltContent: textbox (3rd closed sidewall)][AltContent: textbox (2nd closed sidewall)][AltContent: textbox (FACE)]
    PNG
    media_image1.png
    500
    243
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    191
    279
    media_image2.png
    Greyscale


Regarding at least claim 13
Spens teaches the implant delivery device of claim 12, wherein the face of the implant delivery device includes a first indicia (fold; 1124), and the first indicia extends from proximal a first corner of the first closed sidewall to the open end (the fold; 1124 extends from a location situated close to the first corner, particularly when the first sidewall is folded upright to form a corner, to the open end as claimed).  
Regarding at least claim 14
Spens teaches implant delivery device of claim 13, wherein the indicia includes a crease (the fold; 1124 is a crease that couples the first sidewall to the face as shown in annotated fig. 11 above).  
Regarding at least claim 15
Spens teaches the implant delivery device of claim 13, wherein the face includes a protruding tab (342; fig. 10).  
Regarding at least claim 16
Spens teaches the implant delivery device of claim 13, wherein the indicia extends at approximately a 45 degree angle with respect to the open end (at least when the first sidewall is in the process of being folded upright along fold/crease; 1124, it extends at approximately a 45 degree angle with respect to the open end).  
Regarding at least claim 17
Spens teaches the implant delivery device of claim 13, further comprising a second indicia (fold; 1132) extending from proximal a second corner of the second closed sidewall to the open end (fold; 1132 extends from a location situated near a second corner of the second closed sidewall, particularly when the second sidewall is folded upright to form a corner, to the open end, as shown in annotated fig. 11 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774